


Exhibit 10.4

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of the first day of September, 2008, by and between Sciele
Pharma, Inc., a Delaware corporation (the “Company”), and Leslie Zacks 
(“Executive”), and shall become effective as of the Effective Date (as defined
below).

 

WITNESSETH:

 

WHEREAS, Executive is currently serving as Executive Vice President and Chief
Legal and Compliance Officer  of the Company pursuant to that certain Amended
and Restated Employment Agreement, dated as of December 26, 2007, by and between
the Company and Executive (the “Existing Employment Agreement”);

 

WHEREAS, contemporaneously herewith, the Company has entered into an Agreement
and Plan of Merger (the “Merger Agreement”) with Shionogi & Co. Ltd. (“Parent”)
and Tall Bridge, Inc. (“Merger Sub”), contemplating the acquisition by Parent
and Merger Sub of the Company, including the merger of the Company with and into
Merger Sub, with the Company as the surviving corporation;

 

WHEREAS, the parties desire to amend and restate the terms and conditions of
employment between the Company and Executive, to be effective upon, and subject
to, the consummation of the merger of the Company and Merger Sub, as
contemplated by the Merger Agreement (the “Merger”); and

 

WHEREAS, effective as of the Effective Date (provided that Executive is employed
with the Company as of the Effective Date), this Agreement shall supersede the
Existing Employment Agreement.

 

NOW, THEREFORE, in consideration of Executive’s continued employment, the
covenants and mutual agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.                             Employment. Throughout the Term (as defined in
Section 2 below), the Company shall employ Executive as provided herein, and
Executive hereby accepts such employment.  In accepting such employment,
Executive states that he is not now, and by accepting such employment, will not
be, under any restrictions in the performance of the duties contemplated under
this Agreement as a result of the provisions of any prior employment agreement
or non-compete or similar agreement to which Executive is or was a party.

 

2.                             Term of Employment. The term of Executive’s
employment by the Company hereunder shall commence upon consummation of the
Merger (the “Effective Date”) and shall continue until December 31, 2012, unless
sooner terminated as a result of Executive’s death or in accordance with the
provisions of Section 6 below (the “Initial Term”).  At the conclusion of the
Initial Term, this Agreement shall automatically renew

 

1

--------------------------------------------------------------------------------


 

for successive one-year periods (each, a “Renewal Term”, and collectively with
the Initial Term, the “Term”) unless notice is provided by either party of its
or his intent not to renew this Agreement at least ninety (90) days prior to the
conclusion of the Initial Term or any Renewal Term.  Any election by the Company
not to renew this Agreement at the conclusion of the Initial Term or any Renewal
Term shall be deemed a termination without Cause (as defined in
Section 6(c) below) by the Company pursuant to Section 6(a)(iii) below for all
purposes of this Agreement, and any election by Executive not to renew this
Agreement at the conclusion of the Initial Term or any Renewal Term shall be
deemed a termination without Good Reason (as defined in Section 6(d) below) by
Executive pursuant to Section 6(b)(i) below for all purposes of this Agreement. 
In the event that Executive’s employment with the Company terminates for any
reason prior to the Effective Date or the Merger does not occur for any reason,
this Agreement shall be void ab initio without further action on the part of
either party.

 

3.                             Duties. Throughout the Term, and except as
otherwise expressly provided herein, Executive shall be employed by the Company
as the Executive Vice President and Chief Legal and Compliance Officer of the
Company.  Executive shall devote his full time to the performance of his duties
as Executive Vice President and Chief Legal and Compliance Officer of the
Company in accordance with the Company’s bylaws, this Agreement and the
directions of the Company’s Board of Directors (the “Board”) and, if applicable,
any executive officer of the Company who is senior to Executive.  Without
limiting the generality of the foregoing, throughout the Term, Executive shall
faithfully perform his duties as Executive Vice President and Chief Legal and
Compliance Officer at all times so as to promote the best interests of the
Company.

 

4.                             Compensation.

 

(a)                                  Salary. For any and all services performed
by Executive under this Agreement during the Term, in whatever capacity, the
Company shall pay to Executive an annual base salary (the “Salary”).  The Salary
shall be paid in the same increments as the Company’s normal payroll, but no
less frequently than bi-monthly and prorated, however, for any period of less
than a full month.  The Salary for the remainder of calendar year 2008 will
remain $260,000 per annum, the Salary for calendar year 2009 will be $342,500
per annum, and the Salary for calendar year 2010 will be $425,000 per annum. 
Thereafter, the Salary will be reviewed annually by the Board, commencing with
calendar year 2011, and a determination shall be made by the Board at that time
as to the amount of the increase thereto for the following calendar year;
provided that Executive’s Salary with respect to any calendar year during the
Initial Term commencing with 2011 shall be not less than four percent (4%) more
than Executive’s prior year’s Salary.  Except as described in
Section 6(d) below, the Salary shall not be decreased during the Term without
the consent of Executive.

 

(b)                                 Annual Bonus.

 

(i)             Executive’s annual incentive compensation bonus with respect to
calendar year 2008 shall be paid in accordance with the terms

 

2

--------------------------------------------------------------------------------


 

and conditions of the annual incentive compensation plan in which he
participates as of the date hereof, other than with respect to the amount
payable under such plan, which shall be guaranteed to be paid at target.

 

(ii)          With respect to each calendar year during the Term commencing with
2009, Executive shall be eligible to receive from the Company an annual
incentive compensation bonus (the “Annual Bonus”) in a target amount equal to a
percentage of the Salary for such year (the “Target Annual Bonus”).  With
respect to calendar year 2009, (A) the Target Annual Bonus shall be an amount
equal to fifty percent (50%)  of the Salary for calendar year 2009; and (B) the
performance criteria shall be mutually agreed upon following the date hereof and
prior to the Effective Date.  With respect to calendar year 2010 and thereafter
during the Term, the Target Annual Bonus and performance criteria shall be
determined by the Board in its sole discretion; provided that Executive’s Target
Annual Bonus shall be not less than Executive’s prior year’s Target Annual
Bonus.

 

(iii)       Except as described in Section 6(d) below, the Target Annual Bonus
shall not be decreased during the Term without the consent of Executive.

 

(iv)      Satisfaction of performance criteria, which determination shall be
made by the Board in its sole discretion, (A) below eighty percent (80%) shall
result in no payout of the Annual Bonus; (B) at eighty percent (80%) shall
result in a payout of the Annual Bonus at sixty-five percent (65%) of the Target
Annual Bonus; (C) above eighty percent (80%) and at or below one hundred percent
(100%) shall result in a payout of the Annual Bonus in an amount equal to the
Target Annual Bonus multiplied by the Annual Bonus Medium Multiplication Factor,
where the “Annual Bonus Medium Multiplication Factor” equals the sum of
sixty-five percent (65%) plus the product of one-and-three-quarters percent
(1.75%) multiplied by the number of percentage points above eighty percent (80%)
by which the performance criteria are satisfied; provided that the Annual Bonus
Medium Multiplication Factor shall not exceed one hundred percent (100%); and
(D) above one hundred percent (100%) shall result in a payout of the Annual
Bonus in an amount equal to the Target Annual Bonus multiplied by the Annual
Bonus High Multiplication Factor, where the “Annual Bonus High Multiplication
Factor” equals the sum of one hundred percent (100%) plus the product of five
percent (5%) multiplied by the number of percentage points above one hundred
percent (100%) by which the performance criteria are satisfied; provided that
the Annual Bonus High Multiplication Factor shall not exceed two hundred percent
(200%) (for example, if the performance criteria were satisfied at a 92.3%
level, then the Annual Bonus would be paid out at 86.525 of the Target Annual
Bonus and, if the performance criteria were satisfied at a 105.4% level, then
the applicable

 

3

--------------------------------------------------------------------------------


 

portion of the Annual Bonus would be paid out at 127% of the Target Annual
Bonus).

 

(v)         Subject to Section 7 below, the Annual Bonus, if any, shall be paid
to Executive not later than March 15 of the year following the calendar year
with respect to which the Annual Bonus was earned; provided that Executive
(x) is employed with the Company on December 31 of such calendar year and
(y) has not given or received a notice of termination of employment without Good
Reason or for Cause on or prior to such December 31.

 

(c)                             Long-Term Incentive Compensation. On January 1
of each calendar year during the Term commencing with 2009, Executive shall be
eligible to receive from the Company an award under the Company’s long-term
incentive compensation plan (such plan, the “LTIP” and any such award, a “LTI
Award”) in a target amount equal to a fixed amount (the “Target LTI”).

 

(i)             With respect to calendar year 2009, (A) the Target LTI shall be
$886,250; and (B) the performance criteria shall be mutually agreed upon
following the date hereof and prior to the Effective Date.  With respect to
calendar year 2010 and thereafter during the Term, the Target LTI and
performance criteria (which shall be based on earnings before interest, taxes,
depreciation and amortization (EBITDA)) shall be determined by the Board in its
sole discretion.

 

(ii)          Except as described in Section 6(d) below, from the end of the
Initial Term, the Target LTI shall not be decreased during the Term without the
consent of Executive.

 

(iii)       Satisfaction of performance criteria, which determination shall be
made by the Board in its sole discretion, (A) below eighty percent (80%) shall
result in no payout of the applicable portion of the LTI Award; (B) at eighty
percent (80%) shall result in a payout of the applicable portion of the LTI
Award at seventy percent (70%) of the Target LTI; and (C) above eighty percent
(80%) shall result in a payout of the applicable portion of the LTI Award in an
amount equal to the Target LTI multiplied by the LTI Multiplication Factor,
where the “LTI Multiplication Factor” equals the sum of seventy percent (70%)
plus the product of one-and-one-half percent (1.5%) multiplied by the number of
percentage points above eighty percent (80%) by which the performance criteria
are satisfied; provided that the LTI Multiplication Factor shall not exceed one
hundred percent (100%) (for example, if the performance criteria were satisfied
at a 92.3% level, then the applicable portion of the LTI Award would be paid out
at 88.45% of the Target LTI and, if the performance criteria were satisfied at a
105.4% level, then the applicable portion of the LTI Award would be paid out at
100% of the Target LTI).

 

4

--------------------------------------------------------------------------------


 

(iv)      Each LTI Award shall vest as follows: (A) twenty-five percent (25%)
shall vest on December 31 of the calendar year in which the grant date occurs
and shall be paid out on the basis of the satisfaction of performance criteria
during such calendar year; (B) twenty-five percent (25%) shall vest on
December 31 of the first calendar year following the year in which the grant
date occurs and shall be paid out on the basis of the satisfaction of
performance criteria during such first calendar year; (C) twenty-five percent
(25%) shall vest on December 31 of the second calendar year following the year
in which the grant date occurs and shall be paid out on the basis of the
satisfaction of performance criteria during such second calendar year; and
(D) twenty-five percent (25%) shall vest on December 31 of the second calendar
year following the year in which the grant date occurs and shall be paid out on
the basis of the cumulative satisfaction of performance criteria during the
three calendar years commencing with the year in which the grant date occurs.

 

(v)         Subject to Section 7 below, the applicable portion of the LTI Award,
if any, shall be paid to Executive as soon as reasonably practicable following
the applicable vesting date and, in any event, not later than March 15 of the
year following the calendar year during which the LTI Award vested; provided
that Executive (x) is employed with the Company on the applicable vesting date
and (y) has not given or received a notice of termination of employment without
Good Reason or for Cause on or prior to such vesting date.

 

(d)                            Total Direct Compensation Opportunity.  The sum
of Executive’s Salary, Target Annual Bonus and Target LTI shall be referred to
as his “Total Direct Compensation Opportunity”; it being understood that Total
Direct Compensation Opportunity shall not include any other compensation,
including, but not limited to, the Retention Bonus (as defined in
Section 4(e) below), and benefits.  Executive’s Total Direct Compensation
Opportunity with respect to any calendar year during the Initial Term commencing
with 2010 shall be not less than four percent (4%) more than Executive’s prior
year’s Total Direct Compensation Opportunity.

 

(e)                             Retention Bonus.  On the Effective Date,
Executive shall be entitled to receive from the Company a retention bonus (the
“Retention Bonus”) in an aggregate amount equal to $1,400,000.  Subject to
Section 7 below, the Retention Bonus shall vest and be paid out in eight
(8) equal semi-annual installments commencing with the six (6) month anniversary
of the Effective Date; provided that Executive (x) is employed with the Company
on the applicable vesting date and (y) has not given or received a notice of
termination of employment without Good Reason or for Cause on or prior to such
vesting date.

 

(f)                               Taxes.  Any and all amounts payable pursuant
to this Agreement shall be less any and all applicable federal, state and local
payroll and withholding taxes.

 

5

--------------------------------------------------------------------------------


 

(g)         Board.  If Executive is a member of the Board, he shall recuse
himself from any discussions and decision-making relating to his compensation,
benefits and performance; provided that he shall be permitted to participate in
such discussions (but not any decision-making) at the invitation of the Board.

 

(h)         Post-December 31, 2008 Effective Date.  The parties acknowledge
their expectation that the Effective Date shall occur on or before December 31,
2008.  However, if the Effective Date occurs after December 31, 2008, then the
parties shall, in good faith, make appropriate changes to this Agreement to
reflect such delay.

 

5.                             Benefits and Other Rights.

 

(a)          The Company will provide Executive with cash advances for or
reimbursement of all reasonable out-of-pocket business expenses incurred by
Executive in connection with his employment hereunder.  Such reimbursement,
which in all cases will be made no later than sixty (60) days after Executive
incurs the expense, is conditioned upon Executive adhering to any and all
reasonable policies established by Company from time to time with respect to
such reimbursements or advances, including, but not limited to, a requirement
that Executive submit supporting evidence of any such expenses to the Company.

 

(b)         The Company will provide Executive and his family with the
opportunity to receive group medical coverage under the terms of the Company’s
health insurance plan.  In addition, Executive and his eligible dependents shall
be eligible to participate in all other employee benefit programs applicable to
the Company’s senior executives generally (including, but not limited to, those
set forth on Exhibit A attached hereto, during the period of eighteen (18)
months following the Effective Time, to the extent that Executive is eligible to
participate in the programs described therein as of the date hereof).

 

(c)          During the Term, Executive shall be entitled to an aggregate of
thirty-five (35) days of paid time off (i.e., paid vacation and paid personal
days) and eight (8) days of federal holidays.  Unused paid time off shall not be
carried over from one year to the next.

 

6.                             Termination of the Agreement.

 

(a)          The Company shall have the right to terminate this Agreement under
the following circumstances:

 

(i)

Executive shall die;

 

 

(ii)

With Cause, at any time upon not less than sixty (60) days’ prior written notice
to Executive.

 

 

(iii)

Without Cause, at any time upon not less than sixty (60) days’ prior written
notice to Executive.

 

6

--------------------------------------------------------------------------------


 

(b)         Executive shall have the right to terminate this Agreement under the
following circumstances:

 

  (i)       Without Good Reason, at any time upon not less than sixty (60) days’
prior written notice to the Company; or

 

 (ii)       For Good Reason, effective at any time upon written notice to the
Company by Executive.

 

(c)          For purposes of this Agreement, “Cause” shall mean:

 

  (i)       Executive shall be convicted of the commission of a felony or a
crime involving dishonesty, fraud or moral turpitude;

 

 (ii)       Executive has engaged in acts of fraud, embezzlement, theft or
dishonest acts against the Company;

 

(iii)       Executive commits an act which negatively and not insignificantly
impacts the Company or its employees, including, but not limited to, engaging in
competition with the Company, disclosing confidential information or engaging in
sexual harassment, discrimination or other human rights-type violations;

 

(iv)      Executive’s gross neglect or willful misconduct in the discharge of
his duties and responsibilities; or

 

 (v)      Executive’s repeated refusal to follow the lawful direction of the
Board or, if applicable, supervising officers.

 

(d)         For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any one or more of the following events which continues uncured
for a period of not less thirty (30) days following written notice given by
Executive to the Company within ninety (90) days after the later of (x) the
occurrence of such event or (y) when Executive should have reasonably become
aware of such occurrence, unless Executive specifically agrees in writing that
such event shall not be Good Reason:

 

  (i)       Any material breach of this Agreement by the Company;

 

 (ii)       Any failure to continue Executive as an executive-level officer of
the Company;

 

(iii)       A material diminution in Executive’s duties; or assignment to him of
duties that are materially inconsistent with his duties or materially impair his
ability to function as Executive Vice President and Chief Legal and Compliance
Officer; it being understood that, effective as of the Effective Time, (A) a
change in or assignment of duties attributable to the Company not being a public
company, (B) Executive

 

7

--------------------------------------------------------------------------------


 

not being a member of the Board and (C) Executive reporting to Parent or an
affiliate of Parent shall not constitute Good Reason;

 

(iv)      The requirement by the Company that Executive relocate his primary
location of the performance of his services under this Agreement outside of the
metropolitan Atlanta, Georgia area; it being understood that overnight or
short-term business travel in connection with the performance of Executive’s
services under this Agreement shall not constitute Good Reason; or

 

(v)         The reduction in Executive’s Total Direct Compensation Opportunity
below the amounts contemplated by Section 4 above; it being understood that
(A) such a reduction as part of a broad-based and significant reduction of
compensation generally of employees and senior executives of Parent’s U.S.
operations, as discussed and agreed upon in good faith with Executive, and (B) a
change to the terms and conditions of the LTIP following December 31, 2012
(provided that the overall value of the LTIP remains substantially the same)
shall not constitute Good Reason.

 

7.                             Effect of Expiration or Termination of the
Agreement.  Promptly following the termination of the Agreement, and, except as
otherwise expressly agreed to by the Company in writing:

 

(a)                             Executive shall immediately resign from any and
all other positions or committees which Executive holds or is a member of with
the Company or any affiliate of the Company, including, but not limited to, as
an officer and director of the Company or any affiliate of the Company.

 

(b)                            Executive shall provide the Company with all
reasonable assistance necessary to permit the Company to continue its business
operations without interruption and in a manner consistent with reasonable
business practices; provided, however, that such transition period shall not
exceed thirty (30) days after termination nor require more than twenty (20)
hours of Executive’s time per week and Executive shall be promptly paid for such
time (at an hourly rate commensurate with a pro rata portion of his Salary) as
if his employment were not terminated and shall be reimbursed for all
out-of-pocket expenses.

 

(c)                             Executive shall deliver to the Company
possession of any and all property owned or leased by the Company which may then
be in Executive’s possession or under his control, including, but not limited
to, any and all such keys, credit cards, automobiles, equipment, supplies,
books, records, files, computer equipment, computer software and other such
tangible and intangible property of any description whatsoever.  If, following
the expiration or termination of the Term, Executive shall receive any mail
addressed to the

 

8

--------------------------------------------------------------------------------


 

Company, then Executive shall immediately deliver such mail, unopened and in its
original envelope or package, to the Company.

 

(d)                            Other than as provided in this Section 7, the
Company shall cease all other benefits and/or entitlements to participate in
programs or benefits, if any, as of the effective date of termination, except
medical insurance coverage that may be continued at Executive’s own expense as
provided by applicable law or written Company policy.

 

(e)                             Upon termination of Executive’s employment on
account of Executive’s death pursuant to Section 6(a)(i) above, the Company
shall pay to Executive’s estate a lump sum amount (the “Death Payment”) equal to
the sum of (i) one year’s Salary as then in effect; (ii) the Annual Bonus with
respect to the calendar year during which such death occurs, at target, prorated
to reflect the number of days during such calendar year during which Executive
was employed; (iii) the portion of any outstanding LTI Award that would have
otherwise vested during the performance period in which such death occurs, at
target, prorated to reflect the number of days during such calendar year during
which Executive was employed (for the avoidance of doubt, in the case of an
annual performance period, one (1) year, and, in the case of a three
(3) cumulative performance period, three (3) years); (iv) any outstanding
Retention Bonus that would have otherwise vested during the semi-annual period
in which such death occurs, prorated to reflect the number of days during such
period during which Executive was employed; (v) any accrued but unpaid Salary
through the date of such death; (vi) any accrued but unused paid time off
through the date of such death; and (vii) any unpaid Annual Bonus, LTI Award or
Retention Bonus, in each case that was earned or vested prior to the date of
such death.  The Death Payment shall be paid to Executive not later than thirty
(30) days after such death occurs.

 

(f)                               Upon termination of Executive’s employment
pursuant to Section 6(a)(ii) above with Cause, Section 6(b)(i) above without
Good Reason or Section 2 above on account of Executive’s non-renewal of this
Agreement, the Company shall pay Executive any accrued but unpaid Salary through
the date of such termination and any accrued but unused paid time off through
the date of such termination.

 

(g)                            Upon termination of Executive’s employment
pursuant to Section 6(a)(iii) above without Cause or Section 6(b)(ii) above for
Good Reason or Section 2 above on account of the Company’s non-renewal of this
Agreement, the Company shall provide Executive with the following payments and
benefits (the “Severance”):

 

(i)             payments made in equal consecutive installments in accordance
with the Company’s regular payroll practices during the twelve (12) months
following such termination in an aggregate amount equal to the sum of (A) two
(2) times the Salary at the highest annual rate in effect during the Term;
(B) two (2) times (x) the Annual Bonus, if any,

 

9

--------------------------------------------------------------------------------


 

earned by Executive for the calendar year immediately preceding such termination
or (y) if Executive was not eligible to earn an Annual Bonus with respect to
such year, the Target Annual Bonus; plus (C) the balance of all outstanding
unvested LTI Awards, at target, and any outstanding unvested Retention Bonus;

 

(ii)          payment of any unpaid Annual Bonus, LTI Award or Retention Bonus,
in each case that was earned or vested prior to the date of such termination;
and

 

(iii)       Company-paid COBRA coverage for Executive and his eligible
dependents which shall be substantially equivalent to that provided by the
Company prior to termination of Executive’s employment, until the earlier of
(A) twenty-four (24) months after the date of such termination or
(B) Executive’s acceptance of replacement coverage from a third-party employer.

 

The Company’s obligation to provide the Severance is subject to Executive’s
execution and non-revocation of a release of claims against the Company and its
affiliates in substantially the form on Exhibit B attached hereto.  In addition,
upon Executive’s breach of any of the covenants set forth in Sections 8, 9 or 10
below, the Company’s obligation to provide the Severance shall immediately
cease.

 

In addition, the Company shall pay Executive any accrued but unpaid Salary
through the date of such termination and any accrued but unused paid time off
through the date of such termination.  These accrued payments, together with the
payment described in Section 6(g)(ii) above, shall be paid to Executive not
later than thirty (30) days after the date of such termination.

 

(h)                            For the avoidance of doubt, Executive
acknowledges that, upon the effectiveness of this Agreement, he shall not have
any right to terminate his employment for Good Reason (for this
Section 7(h) only, as defined in the Existing Employment Agreement) and receive
any payments and benefits in connection therewith.

 

(i)                                If the Company or the Company’s accountants
determine that any payment called for under this Agreement either alone or in
conjunction with any other payments or benefits made available to Executive by
the Company will result in Executive being subject to an excise tax (“Excise
Tax”) under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or if an Excise Tax is assessed against Executive as a result of such
payment or other payments and benefits, the Company shall make a Gross-Up
Payment (as defined below) to or on behalf of Executive as and when such
determination(s) and assessment(s), as appropriate, are made, subject to the
conditions of this subsection (i).  A “Gross-Up Payment” shall mean a payment to
or on behalf of Executive that shall be sufficient to pay (x) any Excise Tax in
full, (y) any federal, state and local income tax and Social Security or other
employment tax on the

 

10

--------------------------------------------------------------------------------


 

payment made to pay such Excise Tax as well as any additional Excise Tax on the
Gross-Up Payment and (z) any interest or penalties assessed by the Internal
Revenue Service or any other applicable taxing authority on Executive if such
interest or penalties are attributable to the Company’s failure to comply with
its obligations under this subsection (i) or applicable law.  Any determination
under this subsection (i) by the Company or the Company’s accountants shall be
made in accordance with Section 280G of the Code (including any applicable
related regulations (whether proposed, temporary or final), any related Internal
Revenue Service rulings and any related case law), and shall assume that
Executive shall pay Federal income taxes at the highest marginal rate in effect
for the year in which the Gross-Up Payment is made and state and local income
taxes at the highest marginal rate in effect in the state of Executive’s
residence for such year.  Executive shall take such action (other than waiving
Employee’s right to any payments or benefits) as the Company reasonably requests
under the circumstances to mitigate or challenge such tax. If the Company
reasonably requests that Executive take action to mitigate or challenge any such
tax or assessment and Executive complies with such request, the Company shall
provide Executive with such information and such expert advice and assistance
from the Company’s accountants, lawyers and other advisors as Executive may
reasonably request and shall pay for all expenses incurred in effecting such
compliance and any related fines, penalties, interest and other assessments.
Subject to the provisions of this subsection (i), all determinations required to
be made under this subsection (i), including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by an independent
public accounting firm retained by the Company (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and Executive
within thirty (30) business days of the receipt of notice from the Company or
Executive, with a copy to the other party, that there has been a payment that
could trigger a Gross-Up Payment, or such earlier time as is requested by the
Company (collectively, the “Determination”), which shall be binding upon the
Company and Executive.  All fees and expenses of the Accounting Firm shall be
borne solely by the Company and the Company shall enter into any agreement
reasonably requested by the Accounting Firm in connection with the performance
of the services hereunder.  The Gross-Up Payment under this subsection (i) shall
be made no later than sixty (60) days following such payments; provided that the
Gross-Up Payment shall in all events be paid no later than the end of
Executive’s taxable year next following the Executive’s taxable year in which
the Excise Tax (and any income or other related taxes or interest or penalties
thereon) on a payment are remitted to the Internal Revenue Service or any other
applicable taxing authority.  As a result of any uncertainty in the application
of Section 4999 of the Code at the time of the Determination, it is possible
that Gross-Up Payments which will not have been made by the Company should have
been made (“Underpayment”) or Gross-Up Payments are made by the Company which
should not have been made (“Overpayment”), consistent with the calculations
required to be made hereunder.  In the event that Executive thereafter is
required

 

11

--------------------------------------------------------------------------------


 

to make payment of any additional Excise Tax, any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the benefit of Executive.  In the
event the amount of the Gross-Up Payment exceeds the amount necessary to
reimburse Executive for his Excise Tax as herein set forth, such Overpayment
(together with interest at the rate provided in Section 1274(b)(2) of the Code)
shall be promptly paid by Executive to or for the benefit of the Company.
 Executive shall cooperate, to the extent Executive’s expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax.  The Company’s obligation to provide the Gross-Up Payment is subject
to Executive’s execution and non-revocation of a release of claims against the
Company and its affiliates in substantially the form on Exhibit B attached
hereto.

 

(j)             Notwithstanding any other provision of this Agreement, if at the
time of termination of Executive’s employment he is a “specified employee” (as
defined in Section 409A of the Code) and any payment upon such termination under
this Section 7 will result in additional tax or interest to Executive under
Section 409A of the Code (including any applicable related regulations (whether
proposed, temporary or final), any related Internal Revenue Service rulings and
any related case law), he will not be entitled to such payments until the
earlier of (i) the date that is six (6) months after such termination of
employment or (ii) any earlier date that does not result in any additional tax
or interest to Executive under Section 409A of the Code.  In addition, if any
provision of this Agreement would subject Executive to any additional tax or
interest under Section 409A of the Code, then the Company shall reform such
provision; provided that the Company shall (x) maintain, to the maximum extent
practicable, the original intent of the applicable provision without subjecting
Executive to such additional tax or interest and without substantively reducing
the amount payable under such provision and (y) not incur any additional
compensation expense as a result of such reformation.

 

8.                             Confidentiality. Executive hereby agrees that,
other than in the ordinary course of performing his duties for the Company, he
shall not, directly or indirectly, at any time (whether during or after
termination of Executive’s employment with the Company for any reason),
intentionally or negligently divulge to any person or entity other than the
Company or any affiliate, without the Company’s express written authorization,
any information known to him to constitute trade secrets or proprietary
information belonging to the Company or any of its affiliates, or other
confidential financial information, operating budgets, strategic plans, or
research methods, projects or plans of the Company or any of its affiliates,
received or created by him in the course of his employment by the Company or in
connection with his duties with the Company (“Confidential Information”). 
Anything herein to the contrary notwithstanding, the provisions of this
Section 8 shall not apply (i) when disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order Executive to disclose or
make accessible any information, (ii) with respect to any other litigation,
arbitration or

 

12

--------------------------------------------------------------------------------


 

mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement, or (iii) as to Confidential Information that
becomes generally known to the public or within the relevant trade or industry
other than due to Executive’s violation of this Section 8.

 

9.                             Nonsolicitation.  During Executive’s employment
with the Company and for a period specified below following the termination of
Executive’s employment for any reason (the “Relevant Period”), Executive shall
not, directly or indirectly:

 

(a)                             induce or attempt to induce any employee of the
Company or any of its affiliates to be employed or to perform services
elsewhere;

 

(b)                            hire any employee of the Company or of any of its
affiliates to be employed or to perform services elsewhere; provided that
Executive may hire such employees if their employment is terminated by the
Company; or

 

(c)                             solicit or attempt to solicit the trade of any
individual or entity which, at the time of such solicitation, is a customer of
the Company or any of its subsidiaries, or which the Company or any of its
subsidiaries is undertaking reasonable steps to procure as a customer at the
time of or immediately preceding termination of employment; provided, however,
that this limitation (i) shall not apply to any wholesalers and (ii) shall only
apply to any product or service which is in competition with a product or
service of the Company or any of its subsidiaries.

 

The Relevant Period shall be twenty-four (24) months in the case of Sections
9(a) and 9(b) above and twelve (12) months in the case of Section 9(c) above.

 

10.                       Nondisparagement.  Executive will not at any time
(whether during or after termination of Executive’s employment with the Company
for any reason) knowingly make any statement, written or oral, or take any other
action that disparages or otherwise harms the Company, its business or
reputation or the reputation of any of its affiliates or the officers and
directors of any of them.

 

11.                       Remedies.  The covenants of Sections 8, 9 and 10 below
shall form the basis of injunctive relief and damages including expenses of
litigation (including, but not limited to, reasonable attorney’s fees upon trial
and appeal) suffered by the Company arising out of any breach of the aforesaid
covenants by Executive.

 

12.                       Indemnification.

 

(a)                             The Company shall indemnify Executive and hold
Executive harmless from and against any and all liabilities, suits, claims,
actions, causes of action, judgments, settlements, debts and expenses (including
actually and reasonably incurred legal fees and costs) of any kind whatsoever
arising from and in connection with Executive’s employment with the Company and
its affiliates, other than any arising from Executive’s willful or criminal
misconduct or gross negligence (separately and collectively, the “Indemnifiable
Claims”) to the fullest

 

13

--------------------------------------------------------------------------------


 

extent permitted by law.  The Company shall control Executive’s defense against
any such Indemnifiable Claims, and Executive agrees to cooperate with the
Company to mitigate costs, expenses and other damages associated with such
Indemnifiable Claims and to cooperate fully in such defense.  The Company agrees
that, for purposes of this Section 12(a), it shall interpret and/or apply any
provision of applicable law (and, as applicable, the bylaws and/or other
organizational documents of the Company and its applicable affiliates) with
respect to Executive in a manner not less favorable than how such provision is
interpreted and applied by the Company to then active directors and officers of
the Company.

 

(b)                            The Company shall, as of the Effective Time,
cause Executive to be covered under a prepaid directors’ and officers’ liability
insurance policy on terms and conditions no less advantageous to such
individuals than the Company’s directors’ and officers’ liability insurance
policy existing as of the date hereof (the “D&O Insurance”), during the Term and
for a period of not less than six (6) years after the termination of this
Agreement, but only to the extent related to actions or omissions of such
officers and directors in their capacities as such; provided, that in no event
shall the Surviving Corporation be required, in order to maintain or procure
insurance coverage pursuant hereto, to (i) expend more than $20,000 for the
“tail” portion of such insurance or (ii) pay annual premiums for the non-”tail”
portion of such insurance that are materially greater than for comparable
coverage obtained by comparable companies on the date hereof, subject to
reasonable increase from time to time  (collectively, the “Maximum Amount”);
provided, further, that if the amount of the annual premiums necessary to
maintain or procure such insurance coverage exceeds the Maximum Amount, the
Surviving Corporation shall procure and maintain during the Term and for such
six (6) year period as much coverage as is available for the Maximum Amount.
 The Company shall have the right to cause coverage to be extended under the D&O
Insurance by obtaining a “tail” policy on terms and conditions no less
advantageous to such former directors or officers than the D&O Insurance, and
such “tail” policy shall satisfy the provisions of this Section 12(b).

 

(c)                             Nothing in this Agreement shall operate to limit
or extinguish any right to indemnification, advancement of expenses, or
contribution that Executive would otherwise have, including, but not limited to,
by agreement or under applicable law.

 

13.                       Enforcement Costs. If any legal action or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any
provisions of this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorney’s fees, court costs and all expenses,
even if not taxable as court costs (including, but not limited to, all such
fees, costs and expenses incident to appeal and other post-judgment
proceedings), incurred in that action or proceeding, in addition to any other
relief to which such party may be entitled. Attorneys’ fees shall include,
without limitation, paralegal fees, investigative

 

14

--------------------------------------------------------------------------------


 

fees, administrative costs, sales and use taxes and all other charges billed by
the attorney to the prevailing party.

 

14.                       Notices. Any and all notices necessary or desirable to
be served hereunder shall be in writing and shall be:

 

(a)                    Personally delivered, or

 

(b)                   Sent by certified mail, postage prepaid, return receipt
requested, or guaranteed overnight delivery by a nationally recognized express
delivery company, in each case addressed to the intended recipient at the
address set forth below.

 

For notices sent to the Company:

 

Sciele Pharma, Inc.

Five Concourse Parkway, Suite 1800

Atlanta, Georgia 30328

Attn: Chief Executive Officer

Facsimile: (678) 992-1043

 

For notices sent to Executive:

 

Leslie Zacks
509 Princeton Way
Atlanta, GA 30307

 

Either party may amend the addresses for notices to such party hereunder by
delivery of a written notice thereof served upon the other party as provided
herein. Any notice sent by certified mail as provided above shall be deemed
delivered on the third (3rd) business day next following the postmark date which
it bears.

 

15.                       Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto with respect to the subject matter hereof, and
specifically supersedes any other agreement or understanding among the parties
hereto related to the subject matter hereof, including, but not limited to, as
of the Effective Date, the Existing Employment Agreement and any other agreement
covering the subject matter hereof (including, but not limited to,
indemnification and directors’ and officer’s insurance).  This Agreement may not
be modified or revised except pursuant to a written instrument signed by the
party against whom enforcement is sought.

 

16.                       Severability. In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions or portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

 

15

--------------------------------------------------------------------------------

 

17.                       Waiver. Failure to insist upon strict compliance with
any of the terms or conditions hereof shall not be deemed a waiver of such term
or condition, and the waiver or relinquishment of any right or remedy hereunder
at any one or more times shall not be deemed a waiver or relinquishment of such
right or remedy at any other time or times.

 

18.                       Arbitration. Any claims, disputes or controversies
arising out of or relating to this Agreement between the parties shall be
submitted to arbitration by the parties. The arbitration shall be conducted in
Atlanta, Georgia in accordance with the rules of the American Arbitration
Association then in existence and the following provisions: Either party may
serve upon the other party by guaranteed overnight delivery by a nationally
recognized express delivery service, written demand that the dispute, specifying
in detail its nature, be submitted to arbitration. Within seven (7) business
days after the service of such demand, each of the parties shall appoint an
arbitrator and serve written notice by guaranteed overnight delivery by a
nationally recognized express delivery service, of such appointment upon the
other party. The two arbitrators appointed shall appoint a third arbitrator. The
decision of two arbitrators in writing under oath shall be final and binding
upon the parties. The arbitrators shall decide who is to pay the expenses of the
arbitration. If the two arbitrators appointed fail to agree upon a third
arbitrator within ten (10) days after their appointment, then an application may
be made by either party, upon notice to the other party, to any court of
competent jurisdiction for the appointment of a third arbitrator, and any such
appointment shall be binding upon both parties.

 

19.                       Governing Law.  This Agreement and the rights and
obligations of the parties hereto shall be governed by and construed in
accordance with the law of the State of Georgia, without regard to its conflicts
of laws provisions. Subject to Section 18 above, each party hereto hereby
(a) agrees that the state and federal courts of the Northern District of Georgia
shall have exclusive jurisdiction and venue of any litigation which may be
initiated with respect to this Agreement or to enforce rights granted hereunder
and (b) consents to the personal jurisdiction and venue of such courts for such
purposes.

 

20.                       Benefit and Assignability.  This Agreement shall inure
to the benefit of and be binding upon the Company and its successors and
assigns. The rights and obligations of Executive hereunder are personal to him,
and are not subject to voluntary or involuntary alienation, transfer, delegation
or assignment.

 

[Signatures on Next Page]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the day and year first above written.

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Leslie Zacks

 

Name: Leslie Zacks

 

 

 

COMPANY:

 

 

 

SCIELE PHARMA, INC.

 

 

 

 

 

By:

/s/ Patrick P. Fourteau

 

 

Name: Patrick P. Fourteau

 

17

--------------------------------------------------------------------------------


 

Exhibit A

Benefits

 

Executive Supplemental Life Insurance

 

$500,000 policy; builds projected cash value to cover premiums on a $250,000
policy at age 55 or in four (4) years if over 55.

 

 

 

Executive Supplemental Disability Coverage

 

Individual, portable disability policy targeted to provide approximately 66 2/3
% of pay combined with Group LTD policy. Policy amounts are reviewed every two
(2) years.

 

 

 

Annual Executive Physical

 

Provided through Emory University’s Executive Healthcare System.

 

 

 

Financial Planning

 

Financial planning and tax preparation assistance provided through a local
Atlanta firm.

 

 

 

Company Executive Deferred Compensation Plan

 

Allows deferral of up to 75% of salary and up to 100% of annual and long-term
incentive awards.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (this “Agreement”) is made and entered into as
of the          day of                     , 20    , by and between Sciele
Pharma, Inc., a Delaware corporation (the “Company”), and
                         (“Executive”).

 

1.                                       Release:  Executive, for
himself/herself, his/her heirs, agents, executors and administrators, hereby
releases and discharges the Company and its current and former subsidiaries,
parents, affiliates, joint ventures, officers, directors, employees, partners,
owners, attorneys and agents (collectively, the “Company Releasees”) from all
debts, obligations, promises, covenants, collective bargaining obligations,
agreements, contracts, endorsements, bonds, controversies, suits or causes of
actions known or unknown, suspected or unsuspected, of every kind and nature
whatsoever, which may heretofore have existed or which may now exist, including,
but not limited, to those arising under the Age Discrimination in Employment
Act, as modified by the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et seq., the
Worker Adjustment Retraining and Notification Act, 29 U.S.C. Section 2101, et
seq., the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
Section 1001 et seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et seq., the Reconstruction Era Civil Rights Act, as amended,
42 U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as amended,
29 U.S.C. Section 701 et seq., the Family and Medical Leave Act of 1992,
29 U.S.C. Section 2601 et seq., and any and all state or local laws regarding
employment discrimination and/or federal, state or local laws of any type or
description regarding employment, as well as any claim for breach of contract,
wrongful discharge, breach of any express or implied promise, misrepresentation,
fraud, retaliation, violation of public policy, infliction of emotional
distress, defamation, promissory estoppel, invasion of privacy or any other
theory or claim, whether legal or equitable, including, but not limited to, any
claims arising from or derivative of Executive’s employment with the Company and
Executive’s termination of employment with the Company or otherwise.  This
release is for any and all relief, without regard to its form or
characterization.  Executive acknowledges that he/she has not been discriminated
against on the basis of age, sex, handicap, race, ethnicity, religion or any
other protected class status.

 

THIS MEANS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE WILL HAVE WAIVED ANY RIGHT
HE/SHE MAY HAVE TO BRING A LAWSUIT OR MAKE ANY CLAIM OF ANY KIND WHATSOEVER
AGAINST ANY OF THE COMPANY RELEASEES BASED ON ANY ACTIONS OR OMISSIONS

 

B-1

--------------------------------------------------------------------------------


 

OF ANY OF THE COMPANY RELEASEES ON OR PRIOR TO THE DATE OF SIGNING THIS
AGREEMENT.

 

2.                                       Covenant Not to Sue:  Executive
understands and agrees that, to the fullest extent permitted by law, Executive
is precluded from filing or pursuing any legal claim of any kind against any of
the Company Releasees at any time in the future, in any federal, state or
municipal court, administrative agency or other tribunal, arising out of any of
the claims that Executive has released and waived by virtue of executing this
Agreement.  Executive agrees not to file or pursue any such legal claims. 
Excluded from this release and covenant not to sue is any right or claim that
cannot be waived by law, including, but not limited to, (a) any rights or claims
of the Executive that arise after this Agreement becomes effective; (b) any
vested rights under any tax-qualified and/or retirement plan(s) maintained by
the Company or its affiliates; (c) any rights under any indemnification
agreement(s) between the Executive and the Company, any rights to and claims for
indemnification or as an insured under any directors’ and officers’ liability
insurance policy in connection with the Executive’s service as a director,
officer, employee or agent of the Company or any of its subsidiaries or
affiliates, under their respective certificates of incorporation and bylaws, or
otherwise as provided by law; (d) Executive’s right to participate in an
investigation conducted by any government agency; (e) the independent right and
responsibility of the Equal Employment Opportunity Commission (the “EEOC”) to
enforce the law; (f) Executive’s right to seek a determination of the validity
of whether his/her waiver of his/her rights under the ADEA was voluntary and
knowing; (g) Executive’s right to enforce this Agreement and (h) Executive’s
right to receive payments and benefits under Sections 7(g), 7(i), 12 and 13 of
his/her Amended and Restated Employment Agreement dated as of August     ,
2008.  Executive understands, however, that, while this Agreement does not
affect his/her right to file a charge or participate in an investigation or
proceeding conducted by the EEOC or any other federal, state or local court or
agency, it does bar any claim he/she might have to receive monetary damages
should any agency pursue any claims on Executive’s behalf.

 

3.                                       Knowledge and Understanding:  Executive
acknowledges that:

 

(a)                    he/she has been advised in writing (by this Agreement) to
consult with an attorney prior to executing this Agreement;

 

(b)                   he/she has been given a period of twenty-one (21) days to
consider this Agreement and, if he/she elects to sign it before that time,
acknowledges that he/she has done so voluntarily; and

 

(d)                   he/she is fully aware of his/her rights and has carefully
read and has fully come to understand all provisions of this Agreement before
signing.

 

B-2

--------------------------------------------------------------------------------


 

4.                                       Effective Date:  Executive will have
seven (7) days after signing this Agreement to revoke it.  Any revocation will
be in writing and addressed to [Name and Address].  This Agreement will not
become effective until the earliest date after (a) both parties have executed
this Agreement and (b) Executive’s seven (7) day revocation period has passed
without revocation.

 

5.                                       Reasonable Cooperation:  Executive
agrees to make himself/herself reasonably available and to cooperate with the
Company and its affiliates and their respective counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter in
which he/she was involved or of which he/she has knowledge as a result of
his/her employment with the Company.  The Company shall reimburse the Executive
for reasonable expenses (including, but not limited to, lost wages,
transportation costs, and postage or telephone charges) that the Executive
incurs in assisting the Company or any affiliate pursuant to this Section 5
within fifteen (15) days after the Company receives Executive’s request for
reimbursement, along with satisfactory written substantiation of the claimed
expenses.

 

6.                                       Successors:  This Agreement will apply
to Executive, as well as his/her heirs, agents, executors and administrators. 
The Agreement also will apply to, and inure to the benefit of, the predecessors,
successors and assigns of the Company and its respective current and former
subsidiaries, parents, affiliates, joint ventures, officers, directors,
employees, partners, owners, attorneys and agents.

 

7.                                       Severability:  The parties explicitly
acknowledge and agree that the provisions of this Agreement are both reasonable
and enforceable.  However, the provisions of this Agreement are severable, and
the invalidity of any one or more provisions will not affect or limit the
enforceability of the remaining provisions.  If any provision of this Agreement
is held unenforceable for any reason, then such provision will be enforced to
the maximum extent permitted by law.

 

8.                                       No Admission:  Executive acknowledges
that neither the Company’s execution of this Agreement nor the Company’s
performance of its terms shall constitute an admission by the Company of any
wrongdoing by it or any of the other Company Releasees with respect to Executive
in connection with any matter.

 

9.                                       Applicable Law:  This Agreement will be
interpreted, enforced and governed under the laws of the State of Georgia.

 

10.                                 Jurisdiction:  Any action brought by or on
behalf of Executive, his/her agents, heirs, administrators, or executors against
any of the Company Releasees relating to or arising from this Agreement or
Executive’s employment with or separation from the Company will be maintained in
a court in Atlanta, Georgia.

 

B-3

--------------------------------------------------------------------------------


 

11.                                 Complete Agreement:  Executive represents
and acknowledges that in executing this Agreement he/she does not rely upon and
has not relied upon any representations or statements not set forth herein made
by the Company or any of the other Company Releasees with regard to the subject
matter, basis or effect of this Agreement or otherwise.  It is mutually
understood and agreed that this Agreement constitutes the entire understanding
between the Company and Executive relating to the subject matter hereof.

 

The parties have each executed this Agreement on the dates indicated below.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT IS A LEGAL DOCUMENT AND INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING, BUT NOT LIMITED, TO ALL
CLAIMS AS REFERENCED ABOVE, TO THE FULLEST EXTENT PERMITTED BY LAW.

 

BY SIGNING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES AND AFFIRMS THAT HE/SHE IS
COMPETENT, THAT HE/SHE HAS BEEN AFFORDED TWENTY-ONE (21) DAYS TO REVIEW AND
CONSIDER THIS AGREEMENT WITH AN ATTORNEY OF HIS/HER CHOICE AND HAS SEVEN
(7) DAYS TO REVOKE HIS/HER SIGNATURE, THAT HE/SHE HAS READ AND UNDERSTANDS AND
ACCEPTS THIS DOCUMENT AS FULLY AND FINALLY WAIVING AND RELEASING ANY AND ALL
CLAIMS, DEMANDS, DISPUTES AND ANY DIFFERENCES OF ANY KIND WHATSOEVER WHICH
HE/SHE MAY HAVE HAD, NOW HAS OR IN THE FUTURE MAY HAVE AGAINST THE COMPANY OR
ANY OF THE OTHER COMPANY RELEASEES ARISING OUT OF OR RELATING TO HIS/HER
EMPLOYMENT WITH THE COMPANY, HIS/HER COMPENSATION AND BENEFITS WITH THE COMPANY
AND/OR HIS/HER TERMINATION OF EMPLOYMENT WITH THE COMPANY UP TO AND INCLUDING
THE DATE OF THIS AGREEMENT, EXCLUDING CLAIMS THAT THE LAW DOES NOT PERMIT
EXECUTIVE TO WAIVE BY SIGNING THIS AGREEMENT, AND HE/SHE  FURTHER ACKNOWLEDGES
AND AFFIRMS THAT NO REPRESENTATIONS, PROMISES OR INDUCEMENTS HAVE BEEN MADE TO
HIM/HER EXCEPT AS SET FORTH IN THIS AGREEMENT, THAT HE/SHE  HAS SIGNED THIS
AGREEMENT FREELY AND VOLUNTARILY INTENDING TO BE LEGALLY BOUND

 

B-4

--------------------------------------------------------------------------------


 

BY ITS TERMS, AND THAT HE/SHE HAS DONE SO WITH FULL UNDERSTANDING OF ITS BINDING
LEGAL CONSEQUENCES.

 

B-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Release
Agreement as of the day and year first above written.

 

 

 

EXECUTIVE:

 

 

 

 

 

Name:

 

B-6

--------------------------------------------------------------------------------


 

WAIVER OF TWENTY-ONE (21) DAY REVIEW PERIOD

 

I acknowledge that in connection with the foregoing Waiver and Release Agreement
(the “Agreement”) between Sciele Pharma, Inc. (“Company”) and me, [Name of
Executive], the Company has advised me that pursuant to the Older Workers
Benefit Protection Act, I have twenty-one (21) days to review the Agreement
before I execute it and return it to the Company.

 

I hereby waive my right to this twenty-one (21) day review period and wish to
execute the Agreement prior to the conclusion of this twenty-one (21) day
period.  However, I understand that I have seven (7) days to revoke this waiver
should I change my mind.  I further understand that the Agreement shall not be
binding on the Company or me until seven (7) days after I sign the Agreement.

 

 

BY:

 

 

Date:

 

[Name of Executive]

 

 

 

 

 

 

ACKNOWLEDGED THIS        DAY OF                               , 20    .

 

 

 

 

 

 

 

 

SCIELE PHARMA, INC.

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

B-7

--------------------------------------------------------------------------------
